Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTICE OF ALLOWANCE
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Yuefen Zhou, on May 17, 2022.

Amend claims 1, 3, and 6, as shown below.
Cancel withdrawn claims 9, 13, and 17.

1. (Currently Amended) A method of increasing dextromethorphan plasma levels, comprising co-administering bupropion and dextromethorphan once a day or twice a day for at least 8 consecutive days to a human being who is a non-poor metabolizer of dextromethorphan; wherein about 50 mg to about 150 mg of the bupropion is co-administered with the dextromethorphan once a day or twice a day; and wherein co-administering the bupropion and the dextromethorphan results in a Cavg of dextromethorphan on the eighth day that is about 20 times to about 1,000 times the Cavg of dextromethorphan that would result from administering the same amount of the dextromethorphan without bupropion for eight consecutive days, and wherein bupropion and dextromethorphan are the sole active agents administered.

3. (Currently amended) The method of claim 2, wherein about 70 mg to about 150 mg of bupropion hydrochloride, or a molar equivalent amount of the free base form or another salt form of bupropion, is co-administered with about 40 mg to about 60 mg of dextromethorphan  a salt form of dextromethorphan, once a day or twice a day.

6. (Currently amended) The method of claim 5, wherein about 105 mg of bupropion hydrochloride, or a molar equivalent amount of the free base form or another salt form of bupropion, is co- administered with about 44 mg to about 46 mg of dextromethorphan  a salt form of dextromethorphan, once a day or twice a day.

The following is an examiner’s statement of reasons for allowance:
The amendments set forth above obviate the teachings of Galer et al., (US2006/0167032), which teach a required third active agent.  Thus, limiting the method to consist of BUP and DEX as sole active agents obviates Galer.  Further, removing the hydrobromide salt form allows the claims to have the earliest priority date claimed.  Without removing the hydrobromide salt form of DEX, there are priority applications filed by applicant that would qualify as prior art based on the HBr salt form being entitled to a later priority date.
As such, the amendments to the claims allow for the pending claims to have the earliest prior art date possible and obviate the closest prior art.

Claims 1-7, 10, 11, 14, 15, 18, and 20 are allowed.
Claims 8, 9, 12, 13, 16, and 17 are cancelled. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED BARSKY whose telephone number is (571) 272-2795.  The examiner can normally be reached on Monday through Friday, 9:30 am - 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571) 272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED BARSKY/Primary Examiner, Art Unit 1628